Order entered August 15, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00615-CR

                EX PARTE JAMES MICHAEL DRAUCKER

               On Appeal from the County Court at Law No. 1
                          Rockwall County, Texas
                   Trial Court Cause No. WR-1-22-0006

                                    ORDER

      Before the Court is appellant’s August 10, 2022 pro se motion seeking to

amend his brief to request substance abuse treatment. Appellant is represented by

counsel, and he is not entitled to hybrid representation. See Ex parte Bohannan,

350 S.W.3d 116, 116 n.1 (Tex. Crim. App. 2011). Accordingly, appellant’s pro se

motion is DENIED without prejudice.

                                           /s/   ERIN A. NOWELL
                                                 JUSTICE